Citation Nr: 0639535	
Decision Date: 12/19/06    Archive Date: 01/04/07	

DOCKET NO.  06-06 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from February 1970 to 
October 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for PTSD with a 30 percent 
evaluation effective from the date of the veteran's claim in 
December 2003.  The veteran disagreed with the assigned 
evaluation.  The case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  During the pendency of this appeal, the veteran's PTSD 
symptoms, as reflected in two VA examinations, most nearly 
approximate occupational and social impairment with 
occasional decrease in work efficiency with depressed mood, 
anxiety, suspiciousness, panic attacks, chronic sleep 
impairment and mild memory loss, but there is not 
circumstantial, circumlocutory, or stereotyped speech, 
difficulty understanding complex commands, any significant 
impairment of short-and long-term memory, impaired judgment, 
or impaired abstract thinking sufficient for the award of the 
next higher evaluation.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.126, 4.130, Diagnostic Code 9411 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice in January 2004, 
prior to the issuance of the rating decision now on appeal 
from July 2004.  That notification informed him of the 
evidence necessary to substantiate his claim, the evidence he 
was responsible to submit, the evidence VA would collect on 
his behalf, and advised he submit any relevant evidence in 
his possession.  The service medical records were collected, 
records of the veteran's outpatient treatment with VA were 
collected, and the veteran has been provided two VA 
psychiatric examinations which are adequate for rating 
purposes.  The veteran does not contend nor does the evidence 
on file suggest that there remains any additional relevant 
evidence outstanding which has not been collected for review.  
The Board finds that VCAA is satisfied in this appeal.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was subsequently provided VCAA notice with 
respect to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) in April 2006.  To the extent this notification is 
untimely, the Board would point out that the decision in this 
appeal confirms and continues the existing 30 percent 
evaluation at all times during the pendency of the appeal, so 
any error in failure to provide notice with respect to 
effective dates must be harmless.  

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1  
Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a).  

The general rating formula for mental disorders provides that 
a 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as:  Gross 
impairment in thought processes or communication; persistent 
delusions of hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily life (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  Suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; inability to establish and maintain 
effective relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  Flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  Depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

The American Psychiatric Association's, Diagnostic and 
Statistical Manual of Mental Disorders, (DSM-IV), which is 
incorporated into the VA psychiatric rating schedule at 
38 C.F.R. §§ 4.125 and 4.13, provides a global assessment of 
functioning (GAF) scale which assigns a numerical value from 
0 to 100 based upon a sliding scale of psychiatric 
symptomatology.  A score of 70 reflects some mild symptoms or 
some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well.  A score 
of 60 is reflective of moderate symptoms (e.g., flat affect 
in circumstantial speech, occasionally panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A score of 50 is reflective of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  

Analysis:  The veteran filed his initial claim for service 
connection for PTSD in December 2003, some 32 years after he 
was separated from service.  The service medical records 
reveal no complaints, finding, treatment or diagnosis with 
respect to any acquired psychiatric disorder.  At the time of 
service separation, the veteran did not report any 
psychiatric symptoms.  There are no records indicating that 
the veteran sought or required any form of psychiatric care 
or treatment for many years following service separation up 
until the time his claim for VA compensation benefits was 
received.  

In July 2004, the veteran was provided an initial VA 
psychiatric examination.  The VA examiner noted that the 
veteran was somewhat socially distant, but he was not 
unpleasant, demonstrated adequate social skills, and 
exhibited no unusual behavior or mannerisms.  His speech was 
easily understood; he appeared to be of average intelligence 
based upon work history, verbal skills, and manner of 
presentation.  There were no cognitive difficulties, and 
grooming and hygiene were satisfactory.  The veteran reported 
that he had worked at many jobs since separating from 
service, but it was reported that he worked as a carpenter 
and obtained his jobs primarily through a union, and that 
these jobs would last until completed.  He had not had any 
significant problems finding or sustaining work.  There was a 
history of alcoholism which had impacted work in the past, 
but he had maintained long-term sobriety.  It was 
specifically noted that the veteran did not describe 
significant work related problems secondary to his PTSD.  He 
denied having any significant difficulties dealing with 
others in the work place, though he was not overly friendly.  
He had been married to the same woman on two occasions with 
an intercurrent six-year divorce, and he reported that his 
marriage was stable and "pretty good" (quotes in original).  

The veteran reported that he had not had any mental health 
treatment for PTSD or any other psychiatric problems.  He had 
received past treatment for alcoholism.  He reported that he 
had nightmares once in awhile, had night sweats and 
difficulty sleeping.  He reported an exaggerated startle 
response and hyper-vigilance.  On mental status examination, 
the veteran maintained good eye contact, voice was normal in 
tone, but slightly reduced in pace.  His affect was one of 
mild to moderate anxiety.  There was no observed impairment 
of concentration or attention span and his memory appeared to 
be functionally intact.  His thinking was logical and 
goal-oriented, and there was no indication of a thought 
disorder.  The diagnosis was PTSD and the GAF score was 60 to 
65.  The examiner specifically pointed to the veteran's long 
and apparently satisfactory work history, despite any 
psychiatric impairment.  He maintained a current marriage, 
and had one good friend.  His judgment appeared to be intact.  

There are on file records of the veteran's occasional 
outpatient treatment with VA in 2005.  These records do not 
show that the veteran has sought or required any form of 
psychiatric treatment, counseling or therapy.  On several 
occasions, these records routinely note that the veteran 
denied dizziness, lightheadedness or headaches.  These 
records reflect that a lipoma was discovered and in May 2005, 
it was noted that the veteran worked as a carpenter and that 
he would get approval from his boss to be off a few days for 
surgical excision of the lipoma.  

In January 2006, the veteran was provided another VA 
psychiatric examination.  In describing PTSD symptoms, he 
reported having flashbacks four to ten times on some days, 
and none on other days, and that they lasted about a minute.  
He reported having nightmares three to four times per month.  
He reported diminished interests and felt estranged from 
people.  He reported difficulty sleeping and being 
hypervigilant.  He reported having panic attacks "some weeks 
he doesn't have any while other weeks he will have three or 
four."  It was reported that the veteran was not agoraphobic, 
although he was somewhat uncomfortable around crowds of 
people.  The veteran also reported intermittent depression 
which waxed and waned.  He was not suicidal.  He reported 
having had numerous jobs over the years, but it was noted 
that he was a carpenter and that this was typical of those 
who work construction.  

The veteran's mental status examination "was unremarkable."  
He was oriented in all three spheres, expressed no suicidal 
or homicidal thoughts, speech was clear and coherent, and he 
showed no signs of a thought disorder or any unusual 
behavioral mannerisms.  Dress and hygiene were appropriate.  
He claimed having some short term memory difficulties such as 
remembering appointments, forgetting where he put his keys, 
or forgetting what he was supposed to get at the grocery 
store.  Affect was somewhat flat, but mostly anxious.  The 
diagnosis was PTSD and also depressive disorder, not 
otherwise specified.  The GAF score was 58.  

In May 2006, the veteran testified before the undersigned.  
He reported missing several days of work per month as a 
result of psychiatric symptoms, but also indicated that it 
was easy for him to do this given the nature of his 
employment.  He reported that he did not particularly care to 
socialize or to go out and shop for groceries, although he 
could do so.  He reported difficulty sleeping and with 
depression.  He reported having panic attacks "four or five a 
week and then I may go to having them one a week."  He also 
reported he might go two weeks without having them.  He 
reported that he had put off setting up any form of routine 
psychological counseling which was offered him by VA.  He 
reported certain difficulties with his memory and needing to 
write things down to remember them.  

In September 2006, the veteran's spouse wrote a statement in 
the veteran's behalf.  She reported that the veteran had 
always held a job, but never the same one for any length of 
time.  They had moved many times.  

The Board finds that a clear preponderance of the evidence on 
file is against an evaluation in excess of 30 percent for 
service-connected PTSD at all times during the pendency of 
this appeal.  Consistent with 38 C.F.R. § 4.126(a), an 
assigned VA disability evaluation must be based on all of the 
evidence of record that bears on occupational and social 
impairment rather solely on an examiner's assessment at the 
moment of examination.  In this regard, the Board notes that 
the veteran has not apparently sought or required any form of 
routine or periodic psychiatric care, treatment or counseling 
at any time from service separation until present.  The 
veteran has never been placed on any form of psychiatric 
medication.  Although he has been seen by VA on an occasional 
basis for outpatient treatment, there is little if any 
evidence of psychiatric symptomatology reflected in any of 
these routine treatment records.  The only direct evidence of 
psychiatric impairment is contained in the two psychiatric 
examinations on file.  

With a few exceptions, the two reports of VA psychiatric 
examination are very similar in terms of overall reported 
symptoms.  The examination from 2004 resulted in a GAF score 
of 60 to 65, and the GAF score from the more recent 
January 2006 examination was 58.  These GAF scores are not 
significantly divergent and both scores and psychiatric 
symptoms as reported in mental status examinations most 
nearly approximates the criteria for the presently assigned 
30 percent evaluation.  The veteran is shown to have some 
moderate degree of impairment both occupationally and 
socially, although he generally functions satisfactorily with 
routine behavior, self-care, and conversation.  These 
examination reports confirm a depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, and 
mild memory loss.  

Although a flattened affect was noted in the more recent 
January 2006 examination, and although the veteran reported 
for the first time having panic attacks three or four times 
per weeks on occasion, with none during other weeks, the 
objective evidence on file does not show that the veteran's 
overall symptoms more closely approximate the criteria for a 
50 percent evaluation, including such symptoms as 
circumstantial, circumlocutory, or stereotyped speech, 
difficulty in understanding complex commands, any significant 
impairment of short or long term memory with retention of 
only highly learned material, any impaired judgment or 
impaired abstract thinking, or any significant disturbances 
of motivation and mood.  

The evidence on file consistently documents an individual 
with moderate psychiatric impairment from service-connected 
PTSD.  The veteran is certainly noted to be somewhat impaired 
socially, but he has maintained a satisfactory marriage 
during the pendency of this appeal, and reports having one 
good friend.  He is certainly shown to be able to attain and 
maintain consistent employment.  Although the veteran 
reported missing several days of work per month attributable 
to psychiatric symptoms, he also testified that the nature of 
his employment as a subcontractor in the field of carpentry 
allowed him to do so without jeopardizing an otherwise well-
documented employment history.  



ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.  



	                        
____________________________________________
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


